Case 19-00458-SMT   Doc 42    Filed 10/22/19 Entered 10/22/19 16:05:04   Desc Main
                             Document      Page 1 of 4
Case 19-00458-SMT   Doc 42    Filed 10/22/19 Entered 10/22/19 16:05:04   Desc Main
                             Document      Page 2 of 4
Case 19-00458-SMT   Doc 42    Filed 10/22/19 Entered 10/22/19 16:05:04   Desc Main
                             Document      Page 3 of 4
Case 19-00458-SMT   Doc 42    Filed 10/22/19 Entered 10/22/19 16:05:04   Desc Main
                             Document      Page 4 of 4
